Exhibit 10.1
 
February 4, 2011


PacificHealth Laboratories
100 Matawan Rd
Matawan, NJ 07747


Dr. Robert Portman
Signal Nutrition LLC
247 Kemp Ave.
Fair Haven, NJ 07704


Dear Robert,


You've made tremendous progress in developing our 2011 consumer messaging and
new product plans.  It is our intention to continue our arrangement with
recognition of the incremental hours the assignment is taking.


I.  
Parties

a.  
This  consulting agreement is between PacificHealth Laboratories, Inc.
(“PHLI”)  and Signal Nutrition LLC.



II.  
Responsibilities of Signal Nutrition, LLC (continued as per our original
agreement, which is hereby terminated)



a.  
Science

i.  
Develop a cohesive scientific posture for the sales group using new and existing
studies

ii.  
Work with outside researchers to set up new studies that will support and extend
the benefits of PHLI’s line of endurance products

iii.  
Design, solicit and review study protocols to be conducted by outside
investigators

iv.  
Analyze any existing research that can be submitted for publication and used in
marketing and sales efforts

v.  
Assist in getting studies published

vi.  
Liaison with potential licensees for PHLI  technology



b.  
Marketing/Communications

i.  
Analyze existing sales data and tactics

ii.  
Implementation of the 2011 marketing plan based upon the agreed to product and
messaging goals

iii.  
Implementation of the communication plan that includes but is not limited to
Nutrition Handbook, Nutrition Edge Program, Editorial content, and our new PHLI
Ad campaign

iv.  
Work with our Pro Athletes to coordinate their involvement in corporate ads,
editorials, nutrition handbook content, nutrition edge content, and overall
messaging.

v.  
Manage outside creative group to develop creative elements to implement plan
including consumer ads and trade brochures

vi.  
Coordinate with Tara Hart implementation of our internet messaging

vii.  
Track and manage compliance with our advertising partners

 
 
 

--------------------------------------------------------------------------------

 
 
c.  
New products

i.  
Continued development of Accel Recover Bar, 2nd Surge to launch by April 2011,
and other potential products for later 2011 – 2012 implementation

ii.  
Work with outside formulators to develop commercially viable products



d.  
Other

i.  
Author  articles as requested for submission to specialty sports journals

ii.  
Give lectures and talks as requested to consumers and trade on endurance
nutrition



III.  
Time Requirement

a.  
It is estimated that Signal Nutrition would spend a minimum of 120 hours per
month in execution of this agreement. Signal Nutrition shall provide its
services under this agreement only through Dr. Robert Portman.



IV.  
Compensation

a.  
PacificHealth laboratories will pay Signal Nutrition a monthly fee of $16,000 on
the first of every month, commencing on March 1, 2011.  However it will be
deferred until the PHLI’s cash position can afford to make the
payments,   estimated to be at or about July 1, 2011.

b.  
A bonus payout if PHLI exceeds its budgeted sales and profit plan for 2011. This
bonus will be at the discretion of Fred Duffner with board approvals as
necessary, from which Dr. Robert Portman must abstain.

c.  
Additionally PacificHealth laboratories will pay any travel expenses for travel
requested and approved by PacificHealth Laboratories

d.  
After 2011 both parties will review the monthly fee and, if necessary, make any
adjustments based on future anticipated activity.



V.  
Covenant Not to Compete



During the period in which Signal Nutrition and Dr. Portman perform services
under this Agreement, neither Signal Nutrition and Dr. Portman shall, without
the prior written consent of the Company, directly or indirectly, render
services of a business, professional or commercial nature (whether for
compensation or otherwise) to any person or entity competitive with the business
engaged in by the Company or any of its subsidiaries, or serve as an officer,
director, employee, partner, member, owner, consultant or independent contractor
in any entity which is competitive with the business engaged in by the Company
or any of its subsidiaries.  Signal Nutrition and Dr. Portman acknowledge that
the restrictions contained in this Section V of this Agreement are fair and
reasonable to protect the legitimate interests of the Company, are not
unreasonably burdensome to Signal Nutrition or Dr. Portman, and are supported by
adequate consideration.
 
 
 

--------------------------------------------------------------------------------

 


VI.  
Term and Termination

a.  
This agreement shall continue indefinitely but can be terminated by either party
for any reason on thirty (30) days prior notice. PacificHealth laboratories will
be  responsible for paying any fees or approved travel expenses thru the date of
termination.

 
Robert, it is now time to execute the plan.  I look forward to continuing to
work together to turn PHLI around and return it to profitability in 2011.



Sincerely,     Agreed To Dr. Robert Portman            
/s/Frederick Duffner
   
/s/Robert Portman
 
Fred Duffner, CEO
   
Robert Portman
 
PacificHealth Laboratories, Inc.
   
Signal Nutrition LLC
 

 
 
 

--------------------------------------------------------------------------------

 
 